Citation Nr: 1638082	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION


The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.

Additional information has been submitted by the Veteran subsequent to the August 2013 statement of the case.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence. See 38 C.F.R. § 20.1304 (c) (2015).


FINDINGS OF FACT

1.  Service connection for a hearing condition was initially denied in May 1971 on the basis that the disability was not shown by the evidence of record.  The Veteran did not file a timely notice of disagreement with this decision.

2.  Evidence submitted since May 1971 was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to noise exposure in service as a member of an artillery crew.



CONCLUSIONS OF LAW

1.  The May 1971 RO decision denying the Veteran's claim of service connection for a hearing condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In December 1970, the Veteran first sought service connection for hearing loss which he claimed as a "hearing condition".  The RO denied the claim in a May1971 letter, although no rating decision was issued at that time.  The RO determined that the Veteran's hearing condition was not shown by the evidence of record.

The Veteran did not file a notice of disagreement or appeal with the May 1971 decision, and no new and material evidence was associated with the record within one year of the decision.  38 C.F.R. § 3.156(b).  Thus, the May 1971 decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the May 1971 decision consisted of the Veteran's service treatment records and a lay statement by a former boss.

New evidence relating to the claim since the May 1971 decision includes VA opinions dated June 2012 and December 2014, as well as a July 2016 Board hearing.  The June 2012 VA examination report indicates the Veteran has bilateral hearing loss for VA purposes.  Further, the July 2016 hearing supports a nexus between his current hearing loss and his in-service noise exposure as a field artillery crewman.

The evidence noted above was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for bilateral hearing loss is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran currently suffers from bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The Veteran was afforded a June 2012 VA audiological examination, in which the examiner found pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
25
75
100
96
LEFT
15
20
35
90
95
96

Thus, the current disability criterion is met.

The Veteran's service treatment records do not show specific complaints of or treatment for hearing loss.  However, the Veteran served as a field artillery crewman in the 38th Artillery Battery, in Korea.  He testified at the July 2016 Board hearing that his unit consistently fired 105 Howitzer rounds.  He further noted that upon returning from Korea while still in service, he was a sergeant in training and also around the firing of 105 Howitzer ammunition.  He indicated that he wore hearing protection; however, during field exercises early in service, he noted that he stood in front of a gun with no hearing protection as it went off.

The Veteran has competently and credibly described his particular in-service noise exposure, which is significant, and included exposure to Howitzer 105 firing.  Given his military occupational specialty (MOS) and his competent and credible statements, the Board finds exposure to loud noise in service is established, and the in-service incurrence criterion is met.  See 38 U.S.C.A. § 1154(a) (West 2014).

The only remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.

The Board notes the Veteran initially filed a claim for hearing loss in December 1970, approximately two years following his separation from service.  Further, a February 1971 lay statement was submitted from the Veteran's boss in support of his claim.  It indicated he had known the Veteran all his life and did not ever notice hearing complaints from the Veteran until the summer of 1970.  He indicated the Veteran at times would miss sounds, including a car pulling up and background noises.  As noted, the Veteran's claim was denied in May 1971.

Thereafter, the Veteran filed an October 2011 claim to reopen and was afforded a June 2012 VA audiological examination.  As indicated above, the examiner found bilateral hearing loss; however, he indicated the disability was not caused by or a result of service.  He relied on the fact that the Veteran had an audiometric evaluation at the time of his separation physical (October 1968), which indicated normal hearing.

The RO then obtained an addendum opinion in December 2014 from the examiner.  He indicated in the opinion that the file was reviewed along with evidence from the Veteran and his former employer.  He again noted the separation examination which indicated normal hearing.  He referenced the report of Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006).  This report stated there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  It indicated that based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner concluded his opinion remained unchanged from the prior report and it is not as likely as not that the Veteran's current hearing loss is related to his service.

The Board does not find the two VA opinions particularly persuasive.  Neither opinion adequately described the Veteran's significant in-service noise exposure as a field artillery crewman.  Further, there was no discussion of possible continuity of symptomatology, as the Veteran initially filed the claim only two years after service and he submitted an October 1995 audiological report which indicated hearing loss.

Despite the VA opinions, the Board finds a remand for a new examination and opinion is not necessary, as the Veteran's statements alone, in correlation with the rest of the evidence in the record, warrant the granting of service connection for bilateral hearing loss given the facts of this specific case.

As noted above, the Veteran had a MOS with significant noise exposure and two years subsequent to service, he filed a claim for hearing impairment.  Further, an October 1995 audiological report documented hearing loss and the Veteran testified in the July 2016 Board hearing that he has had hearing loss problems since service.  He further noted that the exit examination from service is flawed, as he did not have an exit hearing examination.  He indicated that the examiner speculated in reporting no hearing loss upon separation, as no audio examination occurred.  This testimony reduces the probative value of the June 2012 and December 2014 VA opinions as the examiner relied in part upon the normal findings in the Veteran's separation examination.

Given the Veteran's exposure to significant in-service noise; his competent, credible reports of the onset of his hearing loss symptoms during service; his current diagnosis of bilateral sensorineural hearing loss; and resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss had its onset during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


